Exhibit 10.5




AGGREGATOR AGREEMENT


This Aggregator Agreement (this “Agreement”) is entered into as of January 1,
2005 (“Effective Date”), by and between Bankrate, Inc., a Florida corporation
(“Bankrate”), with its principal place of business at 11760 U.S. Highway One,
5th Floor, North Palm Beach, Florida, and iHomeowners, Inc., a California
corporation (“iHomeowners”), with its offices at 24003 Ventura Boulevard,
Building A, Calabasas, CA 91302.
 
RECITALS:
 
A.  iHomeowners, among other things, is a mortgage data lead aggregator that
collects information from and about potential mortgage applicants and provides
such information to mortgage lenders and other third parties.
 
B.  Bankrate owns and operates http://www.bankrate.com, the Internet's leading
consumer banking marketplace.
 
C.  Bankrate and iHomeowners desire to create Co-branded Landing Pages (as
defined below) hosted, operated and maintained by iHomeowners.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises recited
below, Bankrate and iHomeowners, intending to be legally bound, hereby agree as
follows:
 
1.  Definitions. The following terms shall have the following meanings for the
purpose of this Agreement:
 
A.  Advertisements means iHomeowners’ banner, poster, island and skyscraper
graphic advertisements to be placed on the Bankrate Internet Site.
 
B.  Advertising Impression means the one-time display of a graphic advertisement
on an electronic site on the Internet or an on-line service.
 
C.  Bankrate Brand Marks means Bankrate’s trademarks, trade names, service
marks, logos and designations listed on Schedule A.
 
D.  Bankrate Internet Site means any electronic site on the Internet or any
on-line service where Bankrate collects revenue for Advertising Impressions,
including, without limitation, Bankrate’s network of co-branded web sites and
the Bankrate web site whose URL is . The Bankrate web site includes, without
limitation, a national database of consumer bank rates, yields and fees, as well
as all news, articles, tips and calculators for the following product areas:
mortgages; credit cards; automobile loans; savings; checking; ATMs; home equity
loans; online banking; small business; money market; personal loans; taxes; and
investing.
 
E.  Bankrate IP Rights means Bankrate’s present or future copyrights,
trademarks, trade secrets, service marks, patents and any other intellectual
property rights.
 
F.  Bankrate Materials means any content or materials that may be provided by
Bankrate, in its sole discretion, for inclusion in the Co-branded Landing Pages.
 
G.  Cause means
 
(i)  Except as described below, any material breach of this Agreement by either
Bankrate or iHomeowners, which breach is not remedied within thirty (30) days
following the breaching party’s receipt of written notice of such breach, and
 
(ii)  a material breach of Section 8(A), 8(C), 9, or 10.
 
 
1

--------------------------------------------------------------------------------


 
H.  Co-branded Landing Pages means the co-branded web pages developed pursuant
to this Agreement to which Users are directed to when clicking on any
Advertisement, that requests Users to provide information.
 
I.  CPM means cost per thousand Advertising Impressions.
 
J.  Gross Revenues means the number of Salable Leads multiplied by the average
consideration received or receivable by iHomeowners arising from, connected with
or related to the sale of all Salable Leads. Gross Revenues shall be calculated
on an accrual, not cash, basis for purposes of this Agreement, and iHomeowners
shall be responsible for all bad debt and uncollectible accounts.
 
K.  Impression Channel means all product channels, throughout the Bankrate
Internet Site, as determined by Bankrate in accordance with its standard
policies, including the Mortgage, Home Page, Calculator and Run of Site channels
listed on Schedule B.
 
L.  iHomeowners Affiliated Entity means iHomeowners or any of its parents,
subsidiaries or affiliates.
 
M.  iHomeowners Brand Marks means iHomeowners’ trademarks, trade names, service
marks, logos and designations listed on Schedule A.
 
N.  iHomeowners Web Sites means iHomeowners’ website, whose current URL includes
http://www.loanweb.com.
 
O.  Salable Lead means the following:
 
(i)  any Co-branded Landing Page completed in sufficient detail such that any
iHomeowners Affiliated Entity is able to generate revenue from the User
information provided on the Co-branded Landing Page by providing such User
information to a mortgage lender, other lender or to another iHomeowners
Affiliated Entity; and
 
(ii)  any Co-branded Landing Page completed in sufficient detail such that the
User information may be utilized by any iHomeowners Affiliated Entity in a
manner similar to those third parties from which a iHomeowners Affiliated Entity
would ordinarily generate revenue by providing such User information under
Section 1(O)(i), above.
 
(iii)  iHomeowners will not redirect any User to any website other than to an
iHomeowners Affiliated Entity.
 
P.  URL means Uniform Resource Locator, the unique text address for information
located on the Web.
 
Q.  Users means any and all persons who access the Co-branded Landing Pages or
are otherwise linked to a iHomeowners Affiliated Entity Web site through
Advertisements.
 
R.  Web means the World Wide Web.
 
2.  Term. The term of this Agreement (the “Term”) shall commence at 12:00:01 AM
Eastern Time on January 1, 2005, and, unless terminated earlier in accordance
with this Agreement, shall continue until the later of (A) 11:59:59 PM Eastern
Time on December 31, 2005, or (B) such time as Bankrate delivers the total
number of Advertising Impressions specified on Schedule B.
 
3.  Delivery of Advertising Impressions. Bankrate shall deliver to iHomeowners
the number of Advertising Impressions, based on Advertisement and Impression
Channel, set forth on Schedule B. iHomeowners acknowledges that, despite
Bankrate’s efforts to deliver Advertising Impressions as evenly in number as
possible throughout the Term, fluctuations in the number of Advertising
Impressions delivered by Bankrate are likely to occur due to, among other
things, seasonality and traffic spikes on the Bankrate Internet Site. The
content and specifications of Advertisements and Impression Channels are subject
to Bankrate’s standard placement policies.
 
A.  Bankrate Advertisement and Impression Channel Adjustments. Bankrate may, in
its discretion, adjust up or down the location and/or position of
Advertisements, Impression Channels, or both, by a maximum of [*] percent ([*]%)
from the levels detailed on Schedule B; however, in any calendar month, bottom
banners will not exceed [*] percent ([*]%) of the total monthly Advertising
Impressions to be delivered as indicated on Schedule B.
 

--------------------------------------------------------------------------------

[*] Blank spaces contained confidential information that has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 
2

--------------------------------------------------------------------------------


 
B.  Bankrate Advertisement and Impression Channel Substitutions. To the extent
Bankrate and iHomeowners determine, in good faith, that the conversion rate of
Salable Leads per Advertisement or per Impression Channel are materially
similar, Bankrate may, in its reasonable discretion, substitute one
Advertisement or Impression Channel with another of a materially similar
conversion rate.
 
Notwithstanding Bankrate’s rights pursuant to Sections 3(A) and 3(B), the total
number of Advertising Impressions delivered during the Term as provided on
Schedule B shall not change.
 
4.  Payment.
 
A.  CPM and Variable Rate Payments. iHomeowners shall pay Bankrate the
following: (i) a fixed rate of $[*]  during the Term; and (ii) a variable rate
of $[*] during the Term.
 
B.  Payment Due. iHomeowners shall pay all amounts due Bankrate no later than
the last day of the month following the month in which (i) [*] and (ii) [*].
 
C.  iHomeowners Will Not Accept Non-cash Consideration. iHomeowners will not
accept non-cash consideration for Salable Leads.
 
D.  If iHomeowners Does Not Pay When Due, Bankrate is Entitled to Interest and
Collection Costs. If iHomeowners does not make payment when due under this
Section 4, interest at the rate of eighteen percent (18%) per annum, calculated
from the date which such unpaid amounts should have been paid, shall accrue and
be owed to Bankrate. iHomeowners shall also pay Bankrate all collection expenses
incurred by Bankrate, including costs and reasonable attorneys' fees, whether or
not Bankrate is required to commence formal legal action under this Agreement.
 
5.  Co-branded Landing Pages; Advertisements.
 
A.  Creation and Maintenance of Co-branded Landing Pages. iHomeowners shall
create and maintain the Co-branded Landing Pages. The Co-branded Landing Pages
shall incorporate and integrate the iHomeowners Brand Marks, the Bankrate Brand
Marks and the Bankrate Materials. Bankrate and iHomeowners shall mutually agree
upon the design, contents and all other elements of the Co-branded Landing
Pages. iHomeowners shall not make any changes to the Co-branded Landing Pages,
Bankrate Brand Marks or the Bankrate Materials without Bankrate’s prior written
consent. The Co-branded Landing Pages shall be accessible via the Bankrate
Internet Site.
 
B.  Notice of Ownership and Operation. The Co-branded Landing Pages shall
contain mutually agreed upon notices and disclaimers (or link to such notices
and disclaimers), in a manner and using language reasonably satisfactory to
Bankrate. The notices and disclaimers shall also provide an e-mail address for
iHomeowners to receive comments, questions and complaints from Users, as
detailed in Section 5(H) below.
 
C.  Ownership; Responsibility for Co-branded Landing Pages. Except with respect
to Bankrate Brand Marks and the Bankrate Materials, iHomeowners shall retain all
rights of ownership over the Co-branded Landing Pages.
 
D.  Operation and Maintenance of the Co-branded Landing Pages. iHomeowners shall
include links to allow Users to either access or return to Bankrate Internet
Sites from the Co-branded Landing Pages. Bankrate shall approve such links.
 
E.  Notices and Disclaimers. iHomeowners shall comply with Bankrate’s reasonable
requirements with respect to notices, disclaimers and legends that Bankrate may
require iHomeowners to include on the Co-branded Landing Pages, and any copies,
extracts, etc., that may be derived from the Bankrate Materials.
 
F.  Users shall Comply with Privacy Policies of Both Bankrate and iHomeowners.
Bankrate and iHomeowners shall ensure that when a User submits information on
the Co-branded Landing Pages, the User must agree to comply with both
iHomeowners’ and Bankrate’s respective privacy policy.
 

--------------------------------------------------------------------------------

 [*]  Blank spaces contained confidential information that has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.
 

3

--------------------------------------------------------------------------------


 
G.  Advertisements on Co-branding Landing Pages. Advertisements on the
Co-branded Landing Pages may only be sold upon the mutual consent of Bankrate
and iHomeowners.
 
H.  Customer Support. All customer or technical support inquiries shall be
directed to an e-mail address specified by iHomeowners on the Co-branded Landing
Pages. iHomeowners shall handle all associated first-line customer and technical
support for Users. iHomeowners shall respond to all User comments, questions and
complaints promptly and in a courteous and professional manner.
 
I.  Project Managers. Each of Bankrate and iHomeowners shall designate a project
manager, who shall be the other party’s primary contact under this Agreement.
Either Bankrate or iHomeowners may change its project manager by providing
notice to the other party.
 
J.  Hosting of the Co-branded Landing Pages. iHomeowners shall be responsible
for hosting, serving and maintaining the Co-branded Landing Pages, including
arranging all hardware and software and communications links.
 
K.  iHomeowners Shall Provide Information Necessary to Deliver Advertisements.
iHomeowners shall provide all information necessary for Bankrate to complete the
Advertisements and deliver the Advertising Impressions detailed on Schedule B.
 
6.  Reports Provided by iHomeowners; iHomeowners’ Access to Advertisement
Serving System; Bankrate’s Use of User Information.
 
A.  Bi-Weekly Reports. Every other Monday, or, if any such Monday is a federal
holiday, the next regular business day thereafter, iHomeowners shall provide a
report to Bankrate, in a format to be mutually agreed upon by Bankrate and
iHomeowners. Such report shall specify the Gross Revenues and the number of
Users and Salable Leads for the most-recently completed bi-weekly period prior
to delivery of such report and the methodology iHomeowners used to determine the
average consideration received or receivable by iHomeowners arising from,
connected with or related to the sale of all Salable Leads.
 
B.  Monthly Reports. On the 10th day of each month, or, if the 10th day is not a
business day, the next regular business day thereafter, iHomeowners shall
provide a monthly report to Bankrate, in a format to be mutually agreed upon by
Bankrate and iHomeowners. Such report shall specify the Gross Revenues and the
number of Users and shall provide Bankrate [*] information collected [*] for the
most-recently completed month prior to delivery of such monthly report and the
methodology iHomeowners used to determine the average consideration received or
receivable by iHomeowners arising from, connected with or related to the sale of
all Salable Leads.
 
C.  iHomeowners’ Access to Bankrate's Advertisement Serving System. Bankrate
shall provide iHomeowners with Internet access to its advertisement serving
system that will permit iHomeowners to view the number of Advertisements served
by Bankrate pursuant to this Agreement.
 
D.  Bankrate Use of User Information. Bankrate shall not utilize any information
collected [*] to Users. Bankrate shall not market any other services or
otherwise utilize any User information collected [*], except for an e-mail
seeking permission to subscribe for distribution of newsletters published by
Bankrate, for a period of [*] ([*]) days after such User information was
submitted to iHomeowners by the User.
 
7.  Audit of Information. During the Term and for up to one (1) year thereafter,
Bankrate and its designees may inspect and/or audit iHomeowners’ business
records, on reasonable prior notice, during regular business hours to (A)
determine if iHomeowners is maintaining accurate business records, accounts,
books, data and reports related to this Agreement and the Co-branded Landing
Pages, and (B) to confirm the accuracy of all amounts payable by iHomeowners to
Bankrate pursuant to this Agreement. If such inspection and/or audit reveals
that iHomeowners has understated Variable Rate payments owed pursuant to Section
4 by [*] percent ([*]%)  or more, then iHomeowners shall immediately pay the
reasonable cost of such audit and/or inspection, including the cost of outside
auditors and counsel if incurred by Bankrate. iHomeowners shall also immediately
pay Bankrate all amounts due to Bankrate pursuant to Section 4 (whether or not
such understatement is at least [*] percent ([*]%)), and interest at the rate of
eighteen percent (18%) per annum, calculated from the date which such unpaid
amounts should have been paid. The making by iHomeowners of any payment provided
for in this Section 7 shall not be deemed to cure iHomeowners’ defaults arising
out of any understatement or other violation of this Agreement.
 

--------------------------------------------------------------------------------

 [*]  Blank spaces contained confidential information that has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.
 
 
4

--------------------------------------------------------------------------------


 
8.  Proprietary Rights and License.
 
A.  Grant of Bankrate License. Bankrate hereby grants iHomeowners a worldwide,
non-exclusive, royalty-free license to display the Bankrate Brand Marks and the
Bankrate Materials on the Co-branded Landing Pages. iHomeowners’ use of the
Bankrate Brand Marks and Bankrate Materials on the Co-branded Landing Pages is
subject to Bankrate’s prior approval and the terms and conditions of this
Agreement.
 
B.  iHomeowners Shall Have No Rights to the Bankrate Brand Marks or Bankrate
Materials Other Than the Bankrate License. iHomeowners acknowledges that
iHomeowners’ use of the Bankrate Brand Marks and Bankrate Materials shall not
create in iHomeowners, nor shall iHomeowners represent it has, any right, title
or interest in or to the Bankrate Brand Marks and Bankrate Materials other than
the license granted by Bankrate in Section 8(A). iHomeowners shall not challenge
the validity of or attempt to register any of the Bankrate Brand Marks and
Bankrate Materials or its interest therein as a licensee. iHomeowners
acknowledges Bankrate’s right to use the Bankrate Brand Marks and Bankrate
Materials and agrees that all goodwill arising as a result of the use of the
Bankrate Brand Marks and Bankrate Materials by iHomeowners shall inure to the
benefit of Bankrate.
 
C.  Bankrate’s Right to Revoke the Bankrate License. Should Bankrate find
objectionable any use of the Bankrate Brand Marks and Bankrate Materials by
iHomeowners, Bankrate shall have the right to revoke, with respect to the
objectionable use, the rights granted to iHomeowners under this Agreement to use
the Bankrate Brand Marks and Bankrate Materials, and iHomeowners shall
immediately cease using the Bankrate Brand Marks and Bankrate Materials in the
manner found objectionable by Bankrate.
 
D.  iHomeowners May Not Sublicense the Bankrate License. Notwithstanding
anything in this Agreement to the contrary, iHomeowners shall not be permitted
to sublicense the license granted by Bankrate to iHomeowners in this Agreement
to any other party without Bankrate’s prior written consent.
 
9.  Confidentiality.  
 
A.  Proprietary Information. Either iHomeowners or Bankrate may disclose to the
other certain non-public information, technical and other business information
of the disclosing party that the disclosing party identifies in writing or
orally during disclosure as “Confidential” or “Proprietary” or which the
receiving party has reason to believe is treated as confidential by the
disclosing party (“Proprietary Information”). Bankrate and iHomeowners agree
that the terms and conditions (including economic, legal and other terms) of
this Agreement and any agreement referred to in this Agreement constitute
Proprietary Information.
 
B.  Nondisclosure of Proprietary Information. The party receiving Proprietary
Information shall use such information solely in conjunction with its
performance under this Agreement and shall not disclose or otherwise use such
information in any other fashion during the Term and for two (2) years
thereafter.
 
C.  Exception to Nondisclosure of Proprietary Information. The receiving party
shall not be required to keep confidential such Proprietary Information that
becomes generally available to the public without fault on its part; is already
rightfully in the receiving party’s possession without restriction prior to its
receipt from the disclosing party; is independently developed by the receiving
party; or is rightfully obtained by the receiving party from third parties
without restriction. Each party also may disclose Proprietary Information (i) to
the extent required by law, court order or regulation, provided that the
receiving party shall provide the disclosing party with written notice prior to
any such disclosure and shall cooperate with the disclosing party, at the
disclosing party’s expense, in seeking a protective order or other limitation on
the further disclosure of such information or (ii) on a “need-to-know” basis
under an obligation of confidentiality to its employees, agents, legal counsel,
accountants, banks and other financing sources and their advisors.
 
10.  Publicity. Neither Bankrate nor iHomeowners shall make any public
announcement or press release regarding this Agreement without the prior written
consent of the other party. Notwithstanding the foregoing, however, either
Bankrate or iHomeowners may, without the prior approval of the other, issue any
press release or make such other public disclosure with respect to this
Agreement as is required under applicable securities or other laws or any
regulation of any securities exchange, securities trading system or similar
regulatory body.
 
 
5

--------------------------------------------------------------------------------


 
11.  Termination; Effect of Termination.
 
A.  Termination. The Term may only be terminated (i) in accordance with this
Section 11, or (ii) for Cause. Termination for Cause shall not relieve the
breaching party of its obligations under this Agreement.
 
B.  Bankrate May Terminate if iHomeowners changes iHomeowners Web Sites.
iHomeowners shall promptly notify Bankrate if iHomeowners makes any substantial
changes to the content or functionality of iHomeowners Web Sites. Bankrate may
terminate the Term by providing written notice to iHomeowners if Bankrate, in
its good faith business judgment, decides that such changes make iHomeowners Web
Sites inappropriate or otherwise objectionable or undesirable.
 
C.  Effect of Termination. Any termination pursuant to Section 11 shall be
without any further liability or obligations of the terminating party, other
than with respect to any breach of this Agreement prior to such termination or
with respect to any payment obligations of iHomeowners that accrued prior to
such termination. Notwithstanding anything to the contrary in this Agreement,
Sections 4, 6(A), 6(B), 6(D), 7, 8(B), 8(D), and 9 through 14 of this Agreement
shall survive the expiration or termination of the Term. Any termination of the
Term shall result in the automatic revocation of all licenses granted pursuant
to this Agreement.
 
12.  Warranties.
 
A.  Bankrate Warranties. Bankrate represents and warrants that (i) it has the
full right title and authority to grant iHomeowners the rights and licenses
granted by Bankrate pursuant to this Agreement and (ii) the Bankrate Brand Marks
(when used as permitted under this Agreement) and the Bankrate Materials will
not violate or infringe any common law or statutory rights of any party,
including, without limitation, patent rights, contractual rights, copyrights,
trademark rights and rights of publicity and privacy or otherwise contains any
slanderous or libelous statements, or any statements that would constitute trade
libel or product disparagement.
 
B.  iHomeowners Warranties. iHomeowners represents and warrants that (i) it has
the full right, title and authority to grant Bankrate the rights and licenses
granted by iHomeowners pursuant to this Agreement and (ii) the use of
iHomeowners Brand Marks (when used as permitted under this Agreement), the
Co-branded Landing Pages and the use and operation of the Co-branded Landing
Pages will not violate or infringe any common law or statutory rights of any
party, including, without limitation, patent rights, contractual rights,
copyrights, trademark rights and rights of publicity and privacy or otherwise
contains any slanderous or libelous statements, or any statements that would
constitute trade libel or product disparagement.
 
13.  Indemnification.
 
A.  Bankrate Indemnification. Bankrate shall indemnify, defend and hold harmless
iHomeowners (and its officers, directors, employees, agents, representatives,
shareholders, attorneys and affiliates) against any third party claim, suit,
action or proceeding brought against such indemnified party that is based upon
or arises out of (i) Bankrate’s breach or alleged breach of any representation,
warranty or obligation of Bankrate under this Agreement, or (ii) the conduct of
Bankrate’s business, including, without limitation, claims relating to the use
of Salable Leads by Bankrate or third parties receiving such information from
Bankrate, Bankrate’s business methods or Bankrate’s infringement of the
intellectual property rights of a third party.
 
B.  iHomeowners Indemnification. iHomeowners shall indemnify, defend and hold
harmless Bankrate (and its officers, directors, employees, agents,
representatives, shareholders, attorneys and affiliates) against any third party
claim, suit, action or proceeding brought against such indemnified party that is
based upon or arises out of (i) iHomeowners’ breach or alleged breach of any
representation, warranty or obligation of iHomeowners under this Agreement, or
(ii) the conduct of iHomeowners business, including, without limitation, claims
relating to the use of Salable Leads by iHomeowners or third parties receiving
such information from iHomeowners, iHomeowners’ business methods or iHomeowners’
infringement of the intellectual property rights of a third party.
 
C.  Indemnification Procedures. Promptly after receiving notice of any action,
proceeding, claim or potential claim (collectively, "Claim") which would give
rise to a right to indemnification, such party or parties shall give the party
who may become obligated to provide indemnification hereunder (the "Indemnifying
Party") written notice describing the Claim in reasonable detail. Such
Indemnifying Party shall have the right, at its option, to compromise or defend,
at its own expense and by its own counsel, any such matter involving the Claim.
If any Indemnifying Party shall undertake to compromise or defend any such
Claim, they shall promptly notify the parties seeking indemnification of its
intention to do so, and the party seeking indemnification agrees to cooperate
fully with the Indemnifying Party and its counsel in the compromise of, or
defense against, any such Claim. All costs and expenses incurred in connection
with such cooperation (other than the cost of internal personnel, and the fees
and expenses of any attorneys, of the party seeking indemnification) shall be
borne by the Indemnifying Party. In any event, the party seeking indemnification
shall have the right at its own expense to participate in the defense of such
Claim. In no event shall the party seeking indemnification compromise any such
Claim without the written consent of the Indemnifying Party. The existence or
non-existence of insurance shall in no manner affect the Indemnified Party’s
obligations under this Section 13.
 
 
6

--------------------------------------------------------------------------------


 
14.  Miscellaneous.
 
A.  Scope of Relationship. This Agreement is intended solely as an agreement to
establish and maintain the Co-branded Landing Pages and no partnership, joint
venture, employment, agency, franchise or other relationship is created hereby.
Neither Bankrate nor iHomeowners shall have the authority to bind or create any
obligations for the other party, nor shall either Bankrate or iHomeowners
represent that it is the agent or authorized representative of the other party.
 
B.  Amendments. The provisions of this Agreement may not be amended,
supplemented, waived or changed orally, but only by a writing signed by both
Bankrate and iHomeowners.
 
C.  Binding Effect.  All of the terms and provisions of this Agreement are
binding upon, inure to the benefit of, and be enforceable by Bankrate and
iHomeowners and their respective successors and permitted assigns.
 
D.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Confirmation of execution by electronic
transmission of a facsimile signature page shall be binding upon any party so
confirming.
 
E.  Assignment. Neither Bankrate nor iHomeowners shall assign, sublicense or
otherwise transfer (voluntarily, by operation or law or otherwise) this
Agreement or any right, interest or benefit under this Agreement without the
prior written consent of the other party, which consent is not to be
unreasonably withheld.
 
F.  Force Majeure. Each of Bankrate and iHomeowners shall be excused from
performance of its non-monetary obligations and the time of any performance
shall be extended as reasonably necessary under the circumstances, to the extent
that such party is prevented from performing its obligations under this
Agreement, as a result of acts of God, any governmental authority (except as
defined below), war, civil disturbance, court order, labor dispute, or computer
viruses, worms, Trojan horses, trap doors, back doors, Easter eggs, time bombs,
cancelbots or other code or computer programming routines that contain
contaminating or destructive properties that occur due to circumstances beyond
the party’s control, or any other cause beyond its reasonable control. A party
who is prevented from performing for any reason shall immediately notify the
other party of the cause for such non-performance and the anticipated extent of
the delay.
 
G.  Arbitration.
 
(i)  Arbitration Procedures. Notwithstanding anything to the contrary in this
Agreement, all claims for monetary damages and disputes relating in any way to
the performance, interpretation, validity, or breach of this Agreement (and
specifically excluding the seeking by a party of injunctive relief which shall
be subject to Section 14(J)) shall be referred to final and binding arbitration,
before a single arbitrator, under the commercial arbitration rules of the
American Arbitration Association in Palm Beach County, Florida. The parties
shall select the arbitrator and if the parties are unable to reach agreement on
selection of the arbitrator within ten (10) days after the notice of arbitration
is served, then the American Arbitration Association shall select the
arbitrator. All documents, materials, and information in the possession of a
party to this Agreement and in any way relevant to the claims or disputes shall
be made available to the other parties for review and copying not later than
sixty (60) days after the notice of arbitration is served.
 
(ii)  Restrictions on Disclosure of Confidential Information. To the extent that
a party would be required to make Proprietary Information or other confidential
information available to any other, an agreement or an order shall be entered in
the proceeding protecting the confidentiality of and limiting access to such
information before a party is required to produce such information. Information
produced by a party shall be used exclusively in the arbitration or litigation
that may arise, and shall not otherwise be disclosed.
 
(iii)  No Right to Punitive Damages. In no event shall Bankrate or iHomeowners
be entitled to punitive damages in any arbitration or judicial proceeding and
all parties hereby waive their rights to any punitive damages. In the event an
arbitration panel or a court concludes that the punitive damages waiver
contained in the previous sentence is unenforceable, then the parties agree that
the court with subject matter jurisdiction over the confirmation of the award
shall have sole and exclusive jurisdiction to determine issues of entitlement
and amount of punitive damages.
 
 
7

--------------------------------------------------------------------------------


 
(iv)  Limitation on Arbitrator’s Subject Matter Jurisdiction. The arbitrator
shall NOT have subject matter jurisdiction to decide any issues relating to the
statute of limitations or to any request for injunctive relief, and the parties
hereby stipulate to stay the arbitration proceeding (without the need of a bond)
until any such issues in dispute are resolved. Judgment upon the award rendered
by the arbitrator shall be final, binding and conclusive upon the parties and
their respective administrators, personal representatives, legal
representatives, heirs, successors and permitted assigns, and may be entered in
any court of competent jurisdiction.
 
H.  Equitable Remedies. Each of Bankrate and iHomeowners acknowledges that
Bankrate and iHomeowners may be irreparably damaged (and damages at law may be
an inadequate remedy) if Sections 6(A), 6(B), 6(D), 7, 9, 10 and 13 of this
Agreement are not specifically enforced. Therefore, in the event of a breach or
threatened breach by any party of such Sections of this Agreement, the other
party shall be entitled, in addition to all other rights or remedies, to seek an
injunction restraining such breach.
 
I.  Governing Law. This Agreement and all transactions contemplated by this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Florida, without reference to its conflict of laws
rules.
 
J.  Jurisdiction and Venue. Bankrate and iHomeowners acknowledge that a
substantial portion of the negotiations, anticipated performance and execution
of this Agreement occurred or shall occur in Palm Beach County, Florida. Any
civil action or legal proceeding arising out of or relating to this Agreement
shall be brought in the courts of record of the State of Florida in Palm Beach
County or the United States District Court, Southern District of Florida, West
Palm Beach Division. Each of Bankrate and iHomeowners consents to the
jurisdiction of such court in any such civil action or legal proceeding and
waives any objection to the laying of venue of any such civil action or legal
proceeding in such court. Service of any court paper may be effected on such
party by mail, as provided in this Agreement, or in such other manner as may be
provided under applicable laws, rules of procedure or local rules.
 
K.  Severability. If any provision of this Agreement is contrary to, prohibited
by or deemed restated, in accordance with applicable law, to reflect as nearly
as possible the original intention of the parties and the remainder of this
Agreement shall not be invalidated thereby and shall be given full force and
effect so far as possible. If any provision of this Agreement may be construed
in two or more ways, one of which would render the provision invalid or
otherwise voidable or unenforceable and another of which would render the
provision valid and enforceable, such provision shall have the meaning that
renders it valid and enforceable.
 
L.  Third Parties. Unless expressly stated in this Agreement to the contrary,
nothing in this Agreement, whether express or implied, is intended to confer any
rights or remedies under or by reason of this Agreement on any persons other
than Bankrate and iHomeowners and their respective successors and permitted
assigns. Nothing in this Agreement is intended to relieve or discharge the
obligation or liability of any third persons to any party to this Agreement, nor
shall any provision give any third persons any right of subrogation or action
over or against Bankrate or iHomeowners.
 
M.  Notices. All notices, requests, consents and other communications required
or permitted under this Agreement shall be in writing and shall be (as elected
by the person giving such notice) hand delivered by messenger or courier
service, or mailed (airmail if international) by registered or certified mail
(postage prepaid), return receipt requested, addressed to:
 

 If to Bankrate:    With a Copy to:      
Laurence Lougheed
 
David G. Bates, Esq.
Vice President, Operations
 
Gunster, Yoakley & Stewart, P.A.
Bankrate, Inc.
 
777 S. Flagler Drive, Suite 500E
11760 U.S. Highway One, 5th Floor
 
West Palm Beach, Florida 33401
North Palm Beach, Florida 33408-8888
   

 
 
 
8

--------------------------------------------------------------------------------


 
 
If to iHomeowners:
With a Copy to:
     
Keith Moore
   
Vice President - Marketing
   
iHomeowners, Inc.
   
24003 Ventura Blvd., Building A
 
 
Calabasas, CA 91302
 
 


 
 

 
or to such other address as either Bankrate or iHomeowners may designate by
notice complying with the terms of this Section. Each such notice shall be
deemed effective upon receipt or refusal.
 
N.  Entire Agreement. This Agreement and any and all schedules are the complete
and exclusive agreement between the parties with respect to the subject matter
hereof, superseding and replacing any and all prior agreements, communications
and understandings (both written and oral) regarding such subject matter.
 
O.  WAIVER OF JURY TRIAL. BANKRATE AND iHOMEOWNERS HEREBY MUTUALLY WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER BANKRATE
AND iHOMEOWNERS AGAINST THE OTHER AND BASED UPON, ARISING OUT OF, OR CONNECTED
WITH, THIS AGREEMENT.
 
P.  Disclaimer; Limitation of Liability. EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, BANKRATE AND iHOMEOWNERS SPECIFICALLY DISCLAIMS ANY EXPRESS OR
IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE, OR MERCHANTABILITY OR AGAINST INFRINGEMENT. EXCEPT WITH
RESPECT TO EACH PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 13 OF THIS
AGREEMENT, IN NO EVENT SHALL EITHER BANKRATE OR iHOMEOWNERS BE LIABLE FOR ANY
INDIRECT, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 


 
[SIGNATURES APPEAR ON NEXT PAGE]
 
 
9

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, Bankrate and iHomeowners have executed this Agreement as of
the date and year first written above.
 

 Bankrate, Inc.      iHomeowners, Inc.                  /s/ G. Cotter Cunningham
     /s/ Keith A. Moore

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 Its: Chief Operating Officer       Its: Vice President-Marketing  Date: January
25, 2005        Date: December 27, 2004

 
 
10

--------------------------------------------------------------------------------

